Case 2:17-cr-20489-TGB-EAS ECF No. 439, PageID.3114 Filed 01/27/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

United States of America,                Criminal Case No. 17-20489

      Plaintiff,
                                         Honorable Terrence G. Berg
v.

 D-3 Manual Barajas,

      Defendant.
                              /



                            ORDER TO SEAL

      The government having moved to seal EXHIBITS, and the Court being duly

advised in the premises;

      IT IS HEREBY ORDERED that the EXHIBITS be sealed until further

Order of the Court.



                                         /s/Terrence G. Berg
                                         Terrence G. Berg
                                         United States District Judge


Dated: January 27, 2021
